Exhibit 10.3

FORM OF COMPANY LOCK-UP AGREEMENT

March 3, 2010

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton, HM 11

Bermuda

Re: Max Capital Group Ltd. – Lock-Up Agreement

Ladies and Gentlemen:

1. In connection with the Agreement and Plan of Amalgamation (the “Plan of
Amalgamation ”), dated as of March 3, 2010, by and among Harbor Point Limited, a
Bermuda exempted company (the “Company”), Max Capital Group Ltd., a Bermuda
exempted company (“Parent”), and Alterra Holdings Limited, a Bermuda exempted
company and a wholly owned subsidiary of Parent (the “Amalgamation Sub”), the
undersigned has agreed, as set forth below, to refrain from disposing of (a) the
Class A voting common shares of the Company (“Company Common Shares”) and other
securities of the Company and (b) the Parent voting common shares (the “Parent
Common Shares”) and other securities of Parent acquired in the Amalgamation, in
each case held by it subject to, and in accordance with, the terms set forth
below. Capitalized terms used in this letter agreement (this “Agreement”) and
not otherwise defined herein shall have the meanings assigned to them in the
Plan of Amalgamation.

2. (a) The undersigned is the record and beneficial owner (as defined in Rule
13d-3 of the Exchange Act, which meaning will apply for all purposes of this
Agreement whenever the term “beneficial” or “beneficially” is used), as of the
date hereof, of the Company Common Shares, Company Stock Options and Company
Restricted Shares and the Company Common Shares represented by the Warrant
Percentage in the Company Warrants to the extent applicable set forth on
Schedule I attached hereto, which as of March 3, 2010 (the “Reference Date”)
constituted all of the Company Common Shares and other securities convertible
into or exercisable for any Company Common Shares, whether vested or unvested,
owned of record or beneficially by the undersigned.

(b) For the purpose of this Agreement, “Company Subject Shares” shall mean,
collectively, the Company Common Shares, Company Stock Options and Company
Restricted Shares and the Company Common Shares represented by the Warrant
Percentage in the Company Warrants set forth on Schedule I attached hereto,
together with (i) any Company Common Shares issued on the exercise of Company
Stock Options and Company Warrants, (ii) any Company Restricted Shares that vest
after the Reference Date and (iii) any Company Common Shares or other securities
of the Company acquired following the Reference Date but prior to the Effective
Time.



--------------------------------------------------------------------------------

3. Effective as of the Effective Time, the Company Subject Shares owned by the
undersigned will be converted into Parent Common Shares, Company Converted
Restricted Shares, Company Converted Options and New Parent Warrants on the
terms set forth in the Plan of Amalgamation (such Parent Common Shares, Company
Converted Restricted Shares, Company Converted Options and New Parent Warrants
together with (a) any Parent Common Shares issued on the exercise of such
Company Converted Options and New Parent Warrants, (b) any Company Converted
Restricted Shares that vest after the Effective Time and (c) any Company Subject
Shares are collectively referred to as the “Subject Shares”). For the avoidance
of doubt, Subject Shares shall not include Parent Common Shares or other
securities of Parent acquired by the undersigned pursuant to any transaction
other than the Amalgamation.

4. In consideration of the willingness of the Company, Parent and the
Amalgamation Sub to enter into the Plan of Amalgamation, the benefits received
by the undersigned in connection with the consummation of the Amalgamation, and
of other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned agrees that, during the period from the
date of this Agreement until one hundred eighty (180) days following the
Effective Time (the “Lock-Up Period”), subject to Section 5 below, the
undersigned will not, and will not offer or agree to, directly or indirectly,
(a) sell (including any short sale), transfer, tender, encumber, assign or
otherwise dispose of or (b) enter into any contract, option, derivative, swap,
hedging or other agreement or arrangement or understanding (including any profit
or loss-sharing arrangement) with respect to or related to, any Subject Shares
which the undersigned owns of record or beneficially, except (i) in a
transaction required under applicable Law or (ii) with the prior written
approval of at least a majority of the members of the board of directors of
Parent. For the avoidance of doubt, the foregoing restrictions are expressly
agreed to preclude the undersigned from engaging in any hedging or other
transaction that is designed to or that reasonably could be expected to lead to
or result in a sale or disposition of the Subject Shares (or the economic
benefit thereof) even if such Subject Shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to any of the Subject
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such Subject Shares.

5. Notwithstanding the foregoing, the undersigned may (a) transfer Subject
Shares to (i) any Affiliate of the undersigned or (ii) if the undersigned is an
individual, to any Family Transferee; (provided, however, that in any such case,
it shall be a condition to the transfer that the transferee execute an agreement
stating that the transferee is receiving and holding any such Subject Shares
subject to the provisions of this Agreement and there shall be no further
transfer of such Subject Shares except in accordance with this Agreement),
(b) with respect to any equity awards or warrants owned by the undersigned that
would expire during the Lock-Up Period, surrender or otherwise dispose of such
equity awards or warrants to the Company or Parent in connection with the
exercise thereof and (c) sell, transfer, tender, assign, surrender or otherwise
dispose of Subject Shares to Parent, the Company or to any other Person to
satisfy the payment of withholding income or other applicable taxes resulting
from the vesting or exercising of any equity awards of Parent or the Company
owned of record or beneficially by the undersigned. In the case of a disposition
under clause (c) above, the undersigned agrees to provide documentation and
information to the Parent or the Company, as applicable, supporting

 

2



--------------------------------------------------------------------------------

the sale of a specified number of Company Common Shares or Parent Common Shares,
as applicable, at least three (3) Business Days prior to any such disposition.
The undersigned also agrees and consents to the entry of stop transfer
instructions with Parent’s transfer agent and registrar against the transfer of
the undersigned’s Subject Shares except in compliance with the foregoing
restrictions. For the purposes of this Agreement, “Family Transferee” shall mean
a (x) Shareholder’s spouse, immediate family members or lineal descendants or
(y) any trust, the beneficiaries of which, or corporation, limited liability
company or partnership, the shareholders, members or general or limited partners
of which, include only persons described in clause (x). In addition, to the
extent that the undersigned is an individual, the transfer restrictions set
forth in this Agreement shall not apply following the undersigned’s death,
termination of employment by Parent, the Company or any of their respective
subsidiaries for “Disability,” termination of employment by Parent, the Company
or any of their respective subsidiaries without “Cause,” termination of
employment by the undersigned for “Good Reason,” termination of employment for
“Retirement” or due to a “Change in Control” (each as defined in the applicable
agreements between the undersigned and the Company).

6. Subject to paragraph 10 hereof, the undersigned hereby agrees that, until the
Plan of Amalgamation is terminated in accordance with its terms, it shall, and
shall use reasonable best efforts to cause its Representatives to, comply with
the covenants set forth in Section 5.4(a) of the Plan of Amalgamation applicable
to the Company as if such covenants were applicable to the undersigned.

7. The undersigned hereby acknowledges and agrees that it shall not be entitled
to any Consideration or other payment in exchange for any equity or other
interests in the Company owned of record or beneficially by the undersigned as
of the Reference Date except as set forth on Schedule I attached hereto. The
undersigned further agrees not to make any claim against Parent or any of its
Affiliates (including the Amalgamated Company) following the Closing pursuant to
Article II of the Plan of Amalgamation that is made in reliance on any fact or
matter as of the Reference Date that is inconsistent with Schedule I attached
hereto or its representations and warranties set forth in paragraph 2(a) hereof.

8. In the case of any undersigned who is not an individual, the undersigned
hereby acknowledges and agrees that as of the Effective Time it shall not have
any rights to appoint or nominate a director or observer or have any similar
rights with respect to the board of directors of Parent or any of its
Subsidiaries.

9. The undersigned hereby agrees to execute and deliver, on or prior to the date
of the Company Shareholder Meeting, an instrument and other documents reasonably
requested by Parent agreeing to and approving the termination of the
Securityholders’ Agreement effective as of the Effective Time.

10. All agreements and understandings made herein shall be made solely in the
undersigned’s capacity as a holder of Subject Shares and, to the extent the
undersigned is a director or officer of the Company, not in the undersigned’s
capacity as a director or officer of the Company. For the avoidance of doubt,
Parent and the undersigned acknowledge and agree that (a) to the extent the
undersigned is a director of the Company (or has a designee on the board of
directors of the Company), the undersigned (or such designee) shall be free to
act in his

 

3



--------------------------------------------------------------------------------

or her capacity as a director of the Company in accordance with his or her
duties to the Company, (b) nothing herein shall prohibit or restrict any person
described in clause (a) above from taking any action in facilitation of the
exercise of his or her duties pursuant to the Plan of Amalgamation (including
pursuant to Section 5.4 thereof) or otherwise, (c) to the extent the undersigned
is an officer of the Company, nothing herein shall prohibit or restrict the
undersigned from taking any action, or failing to take any action, in his or her
capacity as an officer of the Company and in facilitation of the exercise of his
or her duties to the Company as the undersigned determines in good faith is
required to comply with the direction of the board of directors of the Company
and (d) no action taken by any person described in clauses (a) through (c) above
acting in the capacities described therein shall be deemed to be a breach or
violation by the undersigned of this Agreement.

11. Except as expressly provided in this Agreement, the undersigned may not
assign any rights or delegate any obligations under this Agreement without the
prior written consent of Parent. Parent may not assign this Agreement without
the prior written consent of the undersigned. Any such purported assignment or
delegation made in violation of the foregoing shall be null and void (in
addition to any other remedy to which the other party is entitled at law or in
equity in connection with such violation).

12. The undersigned hereby permits the Company and Parent to publish and
disclose in any proxy statement or prospectus (including any document or
schedule filed with the SEC) the undersigned’s identity and ownership of Subject
Shares and the nature of its commitments, arrangements and understandings
pursuant to this Agreement.

13. This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the Laws of Bermuda, without giving effect to its
principles or rules of conflict of Laws.

14. The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity. Moreover, and in recognition of the foregoing,
each of the parties hereby waives (a) any defense in any action for specific
performance of this Agreement that a remedy at law would be adequate and (b) any
requirement under any law for any party to post security as a prerequisite to
obtaining equitable relief.

15. Each party irrevocably and unconditionally consents, agrees and submits to
the jurisdiction of the Bermuda Supreme Court (and appropriate appellate courts
therefrom) (the “Chosen Courts”), for the purposes of any litigation, action,
suit or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party agrees to commence any litigation, action, suit
or proceeding relating hereto only in the Bermuda Supreme Court, or if such
litigation, action, suit or other proceeding may not be brought in such court
for reasons of subject matter jurisdiction, in the other appellate courts
therefrom or other courts of Bermuda. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any litigation, action, suit or
proceeding arising out of this Agreement in the Chosen Courts, and

 

4



--------------------------------------------------------------------------------

hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation, action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. The parties
agree that a final judgment in any such litigation, action, suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

16. The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of this Agreement is
not affected in any manner adverse to any party. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the terms of this Agreement remain as
originally contemplated to the fullest extent possible.

17. This Agreement may not be amended except by an instrument in writing between
the parties. Neither the failure nor any delay by any party hereto in exercising
any right, power or privilege under this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. In addition, (a) no claim or right arising out of this Agreement can
be discharged by any party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by such party, (b) no waiver that
may be given by any party will be applicable except in the specific instance for
which it is given and (c) no notice to or demand on a party will be deemed to be
a waiver of any obligation of such party and no notice from or demand by a party
will be deemed to be a waiver of such party’s right to take further action
without notice or demand as provided in this Agreement.

18. This Agreement, including the schedule attached hereto, contains the entire
agreement between the parties concerning the subject matter hereof and
supersedes and nullifies all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties with
respect to the subject matter hereof.

19. This Agreement may be executed in separate counterparts, each of which shall
be considered one and the same agreement and shall become effective when each of
the parties has delivered a signed counterpart to the other parties, it being
understood that all parties need not sign the same counterpart. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic “.pdf” shall be effective as delivery of a manually executed
counterpart hereof.

20. This Agreement shall terminate automatically and without further action by
any party on the earlier of (i) the date on which the Plan of Amalgamation is
terminated in accordance with its terms and (ii) the expiration of the Lock-Up
Period; provided that in the event the Closing occurs, paragraphs 2(a), 7, 8,
10, 13, 14, 15, 17 and this paragraph 19 shall survive indefinitely.

[Rest of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

The undersigned understands that the Company, Parent and the Amalgamation Sub
are relying upon this Agreement in entering into the Plan of Amalgamation and in
proceeding towards consummation of the Amalgamation. The undersigned further
understands that this Agreement shall be binding upon the undersigned’s heirs,
legal representatives, successors, and permitted assigns.

 

Very truly yours, [SHAREHOLDER] [                                       
                                          ] [By:  

 

Name:   Title:]  

 

Acknowledged and agreed as of the date first written above: MAX CAPITAL GROUP
LTD. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I

 

Name and Address

  

Number of

Company Common Shares

Owned as of

March 3, 2010

   Number of
Company Options
Owned as of
March 3, 2010    Number of
Company Restricted
Common Shares
Owned as of
March 3, 2010    Warrant Percentage
as of
March 3, 2010            

 

7